DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Status of Claims
Currently, claims 1, 6, 13-15, 17, and 21-23 are pending in the instant application.  Claims 13-14, and 17 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1, 6, 15, and 21-23, as directed to SEQ ID NO: 5 (miR-126) are currently under examination.  
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection under 35 USC 112(a) Written Description is withdrawn in view of the amendments to the claims.  The rejections under 35 USC 103 are withdrawn in view of the amendments to the claims to require diagnosing the subject as having breast cancer when the expression level of SEQ ID NO: 5 in all blood cells of a blood cell fraction is above that of a reference level in all blood cells of a blood cell fraction from a healthy subject because this limitation is not taught or suggested by the prior art cited.  

Claim Rejections - 35 USC § 101
Claims  1, 6, 15, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between expression of SEQ ID NO: 5 and breast cancer, as well as the abstract mental concept of making diagnoses, comparisons, and determinations. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of diagnosing breast cancer by determining the level of expression of SEQ ID NO: 5 (miR-126) as compared to a reference level which is a natural correlation/law between expression levels of the miRNA and breast cancer.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The determining, comparing, and diagnosing limitations are also a recitation of an abstract idea because these conclusions/determinations/comparisons can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of determining expression level of SEQ ID NO: 5 does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, all of the steps in claim 1 are abstract steps.  Step (i) encompass reading a report while (ii) and (iii) are mental activities.  Accordingly, there are no elements that transform the nature of the claims into a patent eligible exception.  In claim 21, the step of obtaining a blood cell sample from a whole blood sample by centrifugation and discarding the extra cellular blood fraction is considered extra solution activity.  It simply informs practitioners on what to analyze.  Furthermore, it does not recite any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  The partitioning of blood cell components including blood cells is well understood, routine and conventional activity and has been performed for decades in routine blood analysis.  With regard to the determining steps in claims 1 and 21, even if this step were drawn to “wet step” analysis, this step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids, including in blood cells, is well understood, routine, and conventional activity (See MPEP 2106.05(d)(II) “Determining the level of a biomarker in blood by any means…”, Detecting DNA or enzymes in a sample…”).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as diagnosing merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Response to Arguments
The response traverses the rejection.  The response asserts the process of obtaining a sample of blood cells by removing the extracellular fraction of whole blood before measuring the level of at least one of the specified miRNA is both novel and non obvious.  This argument has been thoroughly reviewed but was not found persuasive because the novelty and non obviousness of the claims was decided based on the combination of ALL of the elements and steps recited in the claims.  Furthermore, the legal standard for rejecting claims under 102 and 103 is different than that for 101.  The response further asserts that when obviousness is assessed, even if a method step is “data gathering”, it still needs to be included in the analysis.  This argument has been thoroughly reviewed but was not found persuasive because the rejection is set forth under 35 USC 101, not 35 USC 103.  The rejection is maintained and applied to the newly added claims.  

Claim Rejections - 35 USC § 112
Claims 1, 6, 15, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to recite “wherein the reference level is the level determined by measuring at least one reference all blood cell sample from at least one healthy subject”.  This recitation is confusing because it is not clear if it refers to the miRNA in the all blood cell sample or to measuring the all blood cell sample itself.  It is suggested the claim be amended to recite “wherein the reference level is the level determined by measuring the level of the at least one miRNA in at least one reference all blood cell sample from at least one healthy subject”.  

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634